United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE INTERIOR, BIAREGULAR EMPLOYEE FUNCTIONS,
SHERMAN INDIAN HIGH SCHOOL,
Riverside, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1646
Issued: February 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 16, 2009 appellant filed a timely appeal from a May 22, 2009 nonmerit decision
denying her request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
does not have jurisdiction over the merits of the claim.1
ISSUE
The issue is whether the Office properly denied his request for an oral hearing as
untimely.

1

The last merit decision was an Office decision dated December 8, 2009. For Office decisions issued prior to
November 19, 2008, a claimant had one year to file an appeal. An appeal of Office decisions issued on or after
November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e ) (2008).

FACTUAL HISTORY
On October 24, 2008 appellant, a 58-year-old kitchen helper, filed a traumatic injury
claim (Form CA-1) for mental duress and depression she allegedly sustained on October 3, 2008.
She alleged that she was harassed by management and that she felt helpless and depressed.
By decision dated December 8, 2008, the Office denied the claim, finding the evidence of
record did not demonstrate that the alleged employment incident actually occurred.
On May 15, 2009 appellant requested an oral hearing.
additional evidence.

Appellant also submitted

By decision dated May 22, 2009, the Office denied appellant’s hearing request as
untimely filed.
LEGAL PRCEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act,2 concerning a
claimant’s entitlement to a hearing before an Office hearing representative, states: Before review
under section 8128(a) of this title, a claimant for compensation not satisfied with a decision of
the Secretary under subsection (a) of this section is entitled, on request made within 30 days after
the date of the issuance of the decision, to a hearing on her claim before a representative of the
Secretary.
Section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting
hearings. A claimant is entitled to a hearing as a matter of right only if the request is filed within
the requisite 30 days.3 When the Office revised its regulations effective January 4, 1999, the
new regulations provided that a hearing was a review of an adverse decision by a hearing
representative and that a claimant could choose between two formats: an oral hearing or a
review of the written record.4 These regulations also provide that the request for either type of
hearing must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.5
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings, including when the request is made after the 30-day
period for requesting a hearing and that the Office must exercise this discretionary authority in

2

5 U.S.C. § 8124(b)(1).

3

Tammy J. Kenow, 44 ECAB 619 (1993); Ella M. Garner, 36 ECAB 238 (1984).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616. See Leona B. Jacobs, 55 ECAB 753 (2004).

2

deciding whether to grant a hearing.6 In these instances, the Office will determine whether a
discretionary hearing should be granted or, if not, will so advise the claimant with reasons.7
ANALYSIS
On December 8, 2008 the Office denied appellant’s claim. Appellant’s hearing request
was postmarked May 15, 2009 more than 30 days after the Office issued its initial decision and,
therefore, the Office properly found that appellant was not entitled to a hearing as a matter of
right.
The Office properly exercised its discretion and determined that appellant’s request for an
oral hearing could be equally well addressed by requesting reconsideration and submitting
additional evidence. The Board has held that the only limitation on the Office’s discretionary
authority is reasonableness. An abuse of discretion is generally shown through proof of manifest
error, a clearly unreasonable exercise of judgment or actions taken which are contrary to logic
and probable deduction from established facts.8 The Board finds that there is no evidence of
record that the Office abused its discretion in denying appellant’s request. Thus, the Board finds
that the Office’s denial of her request for an oral hearing was proper under the law and the facts
of this case.
CONCLUSION
The Board finds the Office properly denied appellant’s request for an oral hearing as
untimely pursuant to 5 U.S.C. § 8124.

6

Samuel R. Johnson, 51 ECAB 612 (2000); Eileen A. Nelson, 46 ECAB 377 (1994).

7

Claudio Vasquez, 52 ECAB 496 (2001); Johnny S. Henderson, 34 ECAB 216 (1982).

8

See André Thyratron, 54 ECAB 257 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

